DISSENTING OPINION
Hatfield, Judge,
dissenting in part: I concur in the construction placed upon paragraph 1310 of the Tariff Act of 1922 and in the conclusion reached by the majority of the court as to the issues involved in protest 397196-G. I am unable to agree, however, to that part of the decision holding that protest 327015-G was “insufficient to entitle the importer to the relief granted by the court below.”
It has been frequently held that protests should be liberally, not strictly, construed; that the object of a protest was to call the collector’s attention to the nature of the objection made to his decision, so that the Government might avoid litigation if it saw fit to do so. United States v. Malone, 12 Ct. Cust. Appls. 178, T. D. 40167, and cases cited. We have recently restated the rule in the following language:
A protest is sufficient and may be sustained by the courts when it appears therefrom that, at the time it was filed, or as thereafter duly amended, the importer had in mind the objection to the collector’s classification or decision which he afterwards made at the trial, and that it was sufficiently specific, according to the circumstances, to direct the collector’s attention to the importer’s claims. (Italics ours.)
United States v. Globe Shipping Co. (Inc.), 19 C. C. P. A. (Customs) 148, T. D. 45262.
In protest 327015-G the importer protested the assessment of a 25 per centum ad valorem duty under paragraph 1310, “on books, pamphlets, printed matter, publications, or similar merchandise,” covered by the entry, and claimed that the imported merchandise was dutiable at only 15 per centum ad valorem under the first part of paragraph^ 1310 as being “of bona fide foreign authorship.” The matter was referred by the collector to the appraiser, who made a special report in which he stated, among other things, that the merchandise consisted of books of bona fide foreign authorship, bound in leather. Accordingly, the issue of foreign authorship, the only question of fact involved, so far as paragraph 1310 is concerned, having been determined in favor of the importer, it is clear, and the majority opinion so holds, that, as a matter of law, the book was not dutiable *388as an entirety, as assessed by the collector, but, on the contrary, the sheets or printed pages were dutiable at 15 per centum ad valorem under paragraph 1310, and the leather binding was separately dutiable at 30 per centum ad valorem under the same paragraph.
The collector, of course, must be charged with knowledge of the law, and, when it was pointed out to him, as it was, that the book, bound in leather, was wrongly assessed, and that it was of bona fide foreign authorship, he knew that, as a matter of law, the sheets or printed pages were dutiable at 15 per centum ad valorem under paragraph 1310, and that the leather binding was separately dutiable at 30 per centum ad valorem under the same paragraph. Why, then, should the importer be required to inform the collector of a legal conclusion (that a book of bona fide foreign authorship is not dutiable as an entirety) of which the collector is charged with knowledge?
I am of opinion that, under the circumstances of this case, the protest was sufficiently specific to direct the collector’s attention to the proposition that the book was not dutiable as an entirety, and that it was sufficient to "entitle the importer to the relief granted by the court below.”
Judge Garrett concurs in the foregoing.